Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 1 of
                                       8




                        Exhibit CC
Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 2 of
                                       8




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:14-cv-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own and on behalf of all others similarly situated,

            Plaintiffs,

   v.

   THE GEO GROUP, INC.,

            Defendant.


        DEFENDANT THE GEO GROUP, INC.'S SECOND SUPPLEMENTAL RESPONSES
                 TO PLAINTIFFS' FIFTH SET OF INTERROGATORIES

            Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules

   of the U.S. District Court for the District of Colorado, Defendant The GEO Group, Inc.

   ("Defendant" or "GEO") hereby supplements its response to Plaintiffs' Fifth Set of Interrogatories.

                                   PRELIMINARY STATEMENTS

            1.      Defendant objects to the disclosure of any information protected from discovery by

   the attorney-client privilege or work product doctrine.

            2.      Defendant states any discovery relating to the production of confidential

   information regarding detainees, ICE employees, ICE policies, or official information of the U.S.


                                                    1
   52160684;1
Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 3 of
                                       8




   Immigration Customs and Enforcement ("ICE") is subject to federal regulations at 6 C.F.R. §§

   5.41–5.49 and by United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951) and the Amended

   Stipulated Protective Order Concerning Confidential Information (Nov. 26, 2018, Dkt. 157).

            3.    The responses below are to the best of Defendant's present ability and information.

   Defendant reserves the right to supplement these responses during and/or after completion of

   discovery, investigation, and preparation for trial. Defendant further reserves the right to introduce

   evidence at the time of trial based upon information and/or documents located, developed, or

   discovered at a later date, which may supplement, amplify, modify, or be in conflict with the

   following responses that are based upon present information only.

            4.    Defendant objects to Plaintiffs' Fifth Set of Interrogatories to the extent they seek

   information regarding GEO facilities, detainees, or employees unrelated to the ICE detention

   facility in Aurora, Colorado (the "Aurora Detention Facility"). Discovery seeking this information

   is overbroad and unduly burdensome. It seeks information neither relevant to any party's claims

   or defenses nor proportional to the needs of the case. In providing any responses to this discovery,

   absent Court order to the contrary, Defendant will only address information related to the Aurora

   Detention Facility.

            5.    Defendant objects to Plaintiffs' Plaintiffs' Fifth Set of Interrogatories to the extent

   they can be construed to seek continuous supplements because they do not state a defined time

   period. Any discovery without a defined end date is overbroad and unduly burdensome. It seeks

   information neither relevant to any party's claims or defenses nor proportional to the needs of the

   case because it includes the time period after the end of the certified class period. In providing




                                                     2
   52160684;1
Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 4 of
                                       8




   any responses to this discovery, Defendant will provide information related to a period ending

   October 22, 2014.

                SUPPLEMENTAL RESPONSES TO PLAINTIFFS' FIFTH SET OF
                               INTERROGATORIES

   INTERROGATORY NO. 24: Identify all communications, acts, or authorization of any other

   kind from ICE that form the basis of your affirmative defense that Plaintiffs’ claims relating to

   GEO’s Housing Unit Sanitation Policy “are barred by the government contractor defense.” ECF

   No. 26 at 14, ¶ 13.


   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 24:

            GEO provides this supplemental response to Interrogatory No. 24, but notes that discovery

   is ongoing and it is premature at this time to identify all communications, acts, or "authorization

   of any other kind" that may be used to support this defense. As GEO identifies additional

   responsive information in discovery, it will update this response.

            As an initial matter, GEO's policies are specifically approved by ICE. As is relevant here,

   ICE has approved the following sections of the Aurora Detention Center Policy and Procedure

   Manual:

                 Section 12.1.4-AUR (Housekeeping Policy), signed by ICE at GEO_MEN
                  00001510.
                 Section 8.1.8-AUR (Detainee Work Program) signed by ICE at GEO_MEN
                  00038548.

            GEO is, and has been, in full compliance with all relevant and applicable sections, clauses,

   duties, requirements, and/or other obligations of any other kind related to detainee housekeeping

   requirements from or related to each of GEO’s contracts with ICE for the operation and

   management of the Aurora ICE Processing Facility ("AIPF") during the relevant class period. ICE

                                                     3
   52160684;1
Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 5 of
                                       8




   and its designees have confirmed and documented GEO’s full compliance with the above

   referenced contracts in a variety of manners including, but not limited to:

            o     No findings of contractual non-compliance with respect to GEO’s operation and
                  management of the voluntary work program or housekeeping policies from ICE
                  personnel operating at the AIPF on a daily basis including, but not limited to, the
                  Contracting Officer ("CO"), Contracting Officer’s Technical Representation
                  ("COTR"), Assistant Field Office Director ("AFOD"), and any other ICE official
                  or representative.
            o     No adverse findings related to GEO’s Quality Assurance Surveillance Plan (QASP)
                  during any Quality Assurance Review (QAR) with respect to GEO’s operation and
                  management of the voluntary work program or housekeeping policies at the AIPF.
            o     No Contract Deficiency Reports (CDR) from ICE regarding GEO’s operation and
                  management of the voluntary work program or housekeeping policies at the AIPF.
            o     No adverse findings related to GEO’s operation and management of the voluntary
                  work program or housekeeping policies at the AIPF from any internal GEO or
                  external ICE or ICE-contracted third-party audits. Such external audits have been
                  conducted by, amongst others not identified herein, the following:

                         Department of Homeland Security Immigration and Customs Enforcement.
                         ICE Office of Professional Responsibility (OPR), Office of Detention
                          Oversight (ODO).
                         The Office of Enforcement and Removal Operations (ERO), Detention
                          Standards Compliance Unit.
                         The Commission on Accreditation for Corrections (accrediting body of the
                          American Correctional Association).
                         Creative Corrections.
                         The Nakamoto Group, Inc.
                         MGT of America, Inc.

            Furthermore, GEO has been in full compliance with ICE’s Performance-Based National

   Detention Standards ("PBNDS") related to GEO’s operation and management of the voluntary

   work program and housekeeping policies at the AIPF during the relevant class period. ICE and its

   designees have confirmed and documented GEO’s full compliance in a variety of manners

   including, but not limited to, the review and audit results identified above. Below is an illustrative

   listing of some applicable sections of the PBNDS that GEO has complied with:

            o     Section 1.2.V.A.1 (General Environmental Health).

                                                     4
   52160684;1
Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 6 of
                                       8




            o      Section 1.2.V.A.2 (Staff and Detainee Safety).
            o      Section 1.2.V.A.3 (General Housekeeping).
            o      Section 3.1 (Disciplinary System).
            o      Appendix 3.1.A (Offense Category III (High-Moderate), A (Prohibited Acts) 306
                   (Refusing to clean assigned living area).
            o      Appendix 3.1.A (Offense Category III (High-Moderate), B (Sanctions).
            o      Section 5.8 (Voluntary Work Program).
            o      Section 5.8.IV (References).
            o      Section 6.1 (Detainee Handbook).

   Likewise, GEO has been in full compliance ICE’s National Detainee Handbook, which is

   specifically incorporated into the PBNDS in Section 6.1:

                         GEO-MEN 00064426 (“Will I get paid for keeping my living area clean?
                          No. You must keep areas that you use clean, including your living area and
                          any general-use areas that you use. If you do not keep your areas clean, you
                          may be disciplined.”); See also GEO-MEN 00141683 (“Will I get paid for
                          keeping my living area clean? No. You must keep areas that you use clean,
                          including your living area and any general-use areas that you use. If you do
                          not keep your areas clean, you may be disciplined.”); GEO-MEN 00062885
                          (same);
                         GEO-MEN 00064460 (“You are not entitled to compensation for tasks that
                          involve maintaining your personal living area or cleaning up after yourself
                          in general use areas. You are required to perform basic cleaning tasks
                          within your living unit, regardless of where you are held. For example, you
                          could be disciplined if you refuse to make your bed or otherwise refuse to
                          clean up after yourself.”)
                         GEO-MEN 00064428 (Detailing items detainees are responsible for doing
                          under "general cleanliness" including cleaning-up crumbs from food in [a
                          detainee's] housing area.").

            Further, as required by its contracts with ICE, the AIPF has been in full compliance with

   all American Correctional Association (ACA) Performance-Based Standards for Adult Local

   Detention Facilities related to housekeeping standards and requirements during the entire class

   period. The AIPF has been fully accredited by the ACA during the entire class period and more

   importantly for the purposes of this request, there have been no adverse findings related to GEO’s

   operation and management of the voluntary work program and housekeeping policies during any


                                                    5
   52160684;1
Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 7 of
                                       8




   ACA accreditation audit. Below is an illustrative listing of some ACA standard sections relevant

   to GEO's compliant operation and management of the voluntary work program and housekeeping

   policies:

            o      4-ALDF-1A-01
            o      4-ALDF-1A-02
            o      4-ALDF-1A-04
            o      4-ALDF-1A-13
            o      4-ALDF-1C-04
            o      4-ALDF-3A-01
            o      4-ALDF-3A-02
            o      4-ALDF-5C-06
            o      4-ALDF-5C-08
            o      4-ALDF-5C-12

   Finally, ICE's on-site and off-site representatives (the CO, COTR, and AFOD) participate in GEO's

   staff meetings related to the management of the AIPC, including the implementation of all policies.

   ICE officials provide feedback where policies are inconsistent with ICE's intentions. See e.g. GEO-

   MEN 00099110. In these meetings, ICE has reviewed and approved GEO's housekeeping and

   work program policies, as is noted above.

            GEO will update this response as it gathers additional information during discovery.

            Respectfully submitted, this 6th day of March 2020.

                                                     AKERMAN LLP

                                                     s/ Colin L. Barnacle
                                                     Colin L. Barnacle
                                                     1900 Sixteenth Street, Suite 1700
                                                     Denver, Colorado 80202
                                                     Telephone:(303) 260-7712
                                                     Facsimile: (303) 260-7714
                                                     Email: colin.barnacle@akerman.com

                                                     Attorneys for Defendant The GEO Group, Inc.



                                                    6
   52160684;1
Case 1:14-cv-02887-JLK-MEH Document 261-19 Filed 04/29/20 USDC Colorado Page 8 of
                                       8




                                     CERTIFICATE OF SERVICE

            I hereby certify on this this 6th day of March 2020, a true and correct copy of the foregoing

   DEFENDANT THE GEO GROUP, INC.'S SECOND SUPPLEMENTAL RESPONSES TO

   PLAINTIFFS' FIFTH SET OF INTERROGATORIES was electronically served via e-mail on

   the following:

                                         Counsel for Plaintiffs:
 Alexander N. Hood                  P. David Lopez                    R. Andrew Free
 David H. Seligman                  OUTTEN & GOLDEN, LLP              LAW OFFICE OF R. ANDREW FREE
 Juno E. Turner                     601 Massachusetts Ave. NW         P.O. Box 90568
 Andrew Schmidt                     2nd Floor West Suite              Nashville, TN 37209
 TOWARDS JUSTICE                    Washington, DC 20001              andrew@immigrantcivilrights.com
 1410 High St., Ste. 300            pdl@outtengolden.com
 Denver, CO 80218                                                     R. Andrew Free
 alex@towardsjustice.org            Adam L. Koshkin                   LAW OFFICE OF R. ANDREW FREE
 david@towardsjustice.org           Rachel W. Dempsey                 2004 8th Ave. South
 juno@towardsjustice.org            OUTTEN & GOLDEN, LLP              Nashville, TN 37209
 andy@towardsjustice.org            One California St., 12th Fl.      andrew@immigrantcivilrights.com
                                    San Francisco, CA 94111
 Andrew H. Turner                   akoshkin@outtengolden.com         Brandt P. Milstein
 KELMAN BUESCHER FIRM               rdempsey@outtengolden.com         MILSTEIN LAW OFFICE
 600 Grant St., Ste. 825                                              1123 Spruce St.
 Denver, CO 80203                   Michael J. Scimone                Boulder, CO 80302
 aturner@laborlawdenver.com         Ossai Miazad                      brandt@milsteinlawoffice.com
                                    OUTTEN & GOLDEN, LLP
 Hans C. Meyer                      685 Third St., 25th Fl.
 MEYER LAW OFFICE, P.C.             New York, NY 10017
 P.O. Box 40394                     mscimone@outtengolden.com
 Denver, CO 80204                   om@outtengolden.com
 hans@themeyerlawoffice.com



                                                          s/ Nick Mangels
                                                          Nick Mangels




                                                     7
   52160684;1
